STONE, Judge.
Appellant’s conviction for first degree murder is affirmed. Upon a review of the record, we find no error or abuse of discretion in the trial court’s decision, which overruled appellant’s objection to the state’s peremptory challenges to two prospective African American jurors, both teachers. The state explained that it was excusing all teachers.
At first glance, the state’s explanation appears to fail the tests set out in State v. Slappy, 522 So.2d 18 (Fla.), cert. denied, 487 U.S. 1219, 108 S.Ct. 2873, 101 L.Ed.2d 909 (1988) and Gadson v. State, 561 So.2d 1316 (Fla. 4th DCA 1990). However, in *321this case, two other African American jurors were accepted by the state. Also, two teachers who were not members of a minority were stricken by the state. Additionally, the state announced its intention to also strike the two teachers remaining in the jury pool. We further note that the deceased victim was of the same minority race as the appellant. These additional facts are indicia of an absence of pretext not found in Slappy.
The trial court found that the challenges were not racially motivated. This finding is entitled to deference by this court. Reynolds v. State, 576 So.2d 1300 (Fla. 1991); Reed v. State, 560 So.2d 203 (Fla.), cert. denied, — U.S.-, 111 S.Ct. 230, 112 L.Ed.2d 184 (1990).
We also find no error in the other issue raised.
AFFIRMED.
ANSTEAD and GUNTHER, JJ., concur.